Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/13/2021.
Claims 1, 5, 7, 9-11, 13, 36-38 have been amended.
Claims 1-2, 4-38 are pending in the instant application.
Claims 6, 8, 12, 14-34 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites the iron-platinum particles “become permanently magnetized iron particles when exposed to an external magnetic field”. However claims 2 and 38 recite “remain permanently magnetized for at least between about 1 and 25 days” and “remain permanently magnetized for at least sixty days”. This does not appear to be permanent. For compact prosecution purposes, if the prior art teaches iron-platinum, then the prior art would have the same inherent magnetic properties, especially when the composite contains iron. Additionally, the term “when” appears to be an intended use in the composition claim; thus, the iron-platinum particle is not required to be exposed to an external magnetic field. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al (WO 2008/034050) as evidenced by MAGNETIC definition (https://www.google.com/search of “magnetic definition” (downloaded on 03-.
	WEBER teaches an endoprostheses (see abstract) composition, such as stent (see abstract) comprising of: magnetic nanoparticles (see abstract), such as ferromagnetic particles (see pg. 3, line 6-7; and Applicant’s title), such as iron platinum alloys (see pg. 9, line 11), wherein “magnetic” reads on “magnetizable” iron-platinum particles, because of the iron. Additional limitations include:  diameter of the magnetic nanoparticles are about 10nm (see pg. 8, line 12); bioerodible polymers (see (pg. 16, line 14-18), which reads on polymeric implant; stent (see abstract); dispersion of magnetic particles, such as FePt (see pg. 3, line 11), in a polymer (see pg. 3, line 4-5), which reads on iron-platinum particles are dispersed within the material; particles can be covalently bound to the stent (see claim 14); magnetic particles are embedded in a common layer with the drug (see pg. 4, line 5-6), which reads on bound to a therapeutic agent; polyorthoesters, polylactides and polyglycolides, such as in US 20050010275, US 2005/0216074 and US 6,720,402 (see pg. 16, line 14-15), which reads on polyesters; ferromagnetic properties (see pg. 5, line 26); particles can be coated with a surface that increases their compatibility with stent coating, their stability, reduces their toxicity in vivo and/or facilitates attachment of one or more additional functional groups (see pg. 5, line 25-30; rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31). For example, erosion (e.g., bioerosion) of selected 
	MAGNETIC definition teaches “magnetic” means “exhibiting or relating to magnetism” or “capable of being attracted by or acquiring the property of a magnet”, such as “steel is magnetic”; thus magnetic can read on magnetizable. 
	WIKIPEDIA teaches “a magnet is a material or object that produces a magnetic field. This magnetic field is invisible but is responsible for the most notable property of a magnet: a force that pulls on other ferromagnetic materials, such as iron, steel, nickel, cobalt, etc. and attracts or repels other magnets” (see pg. 1). “Materials that can be magnetized, which are also the ones that are strongly attracted to a magnet, are called ferromagnetic (or ferrimagnetic). These include the elements iron, nickel and cobalt and ferromagnetic (and ferrimagnetic) materials are the only ones attracted to a magnet strongly enough to be commonly considered magnetic, all other substances respond weakly to a magnetic field, by one of several other types of magnetism” (see pg. 1).
	WEBER does not teach the details of making the iron-platinum alloy nanoparticles, such as using annealing temperature over 400°C and silica, which would result in the iron-platinum alloy having an L10 interior crystalline phase; or the amount of Fe/Pt particles and polymers to use in the composition.
	SUN is a “review [of] recent advances in the chemical synthesis, self-assembly, and potential application of monodisperse binary FePt nanoparticles” (see abstract). The FePt nanoparticles are either “fcc” structure of “fct” structure, wherein “fct” is an L10 interior crystalline phase. The fcc structure is disordered and is magnetically soft, wherein the fct structure are fully ordered and more stable than the nanoparticles of Co and Fe, making them useful for practical applications in biomedicine (see pg. 394, 1st col). “Thermal annealing is needed to convert the fcc structure to the highly anisotropic fct structure” (seepg. 399, 1st col),  wherein fct structure occurs at 500°C for thermal annealing (see pg. 399, 1st col) and can be reduced to as low as 300°C using the alternative methods (see pg. 399, 2nd col). Many commonly fabricated methods include vacuum-deposition techniques (see pg. 394, 2nd col), which requires thermal annealing to transform fcc structure into chemically ordered fct structure (see pg. 394, 2nd col). The annealing can result in particle aggregation, leading to wide size distributions. To control the size and narrow the size distribution, FePt nanoparticles prepared from vacuum-nd col), which is silica. Additional disclosures include: FePt nanoparticles application in biomedicine (see pg. 394, 2nd col). Note, reference 16 is to the LUO et al reference below. Note, SUN could also be the primary reference, which has all the chemical/physical properties of the FePt nanoparticle as claimed by Applicant, and WEBER the secondary reference, which is the biomedicine application use mentioned in SUN.
	LUO teaches when FePt is annealed in vacuum at temperatures of 500°C and above, FePt films undergo a phase transition from the disordered fcc phase to the ordered face-centered-tetragonal (fct) phase (see pg. 6941, under Results and Discussion), which is an L10 ordered structure (see pg. 6941, 2nd col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the FePt nanoparticles commonly fabricated using annealing temperature over 400°C and silica and would result in an L10 (fcc) interior crystalline phase. The person of ordinary skill in the art would have been motivated to make those modifications, because this is one common annealing method of making FePt alloy nanoparticles and the fct is more stable and magnetically stronger, and reasonably would have expected success because SUN teaches using FePt alloy nanoparticles in biomedicine and WEBER teaches using magnetic field on the FePt nanoparticles.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  
Note, both fcc and fct (L10) FePt are magnetic and would be capable of “when magnetized, attract, capture and/or retain cells having bound thereto or incorporated therein a magnetic material, when the material is exposed to the magnetically tagged or labeled cells in vivo”, especially the fct (L10) FePt since it is magnetically stronger. 
Note, the fct (L10) FePt is magnetic and would have a magnetic retention period of at least sixty days or remain magnetic for at least between about 1 and 25 days, especially since it’s the same L10 FePt as claimed by Applicant.

Response to Arguments
	Applicant argues that there is no reason, recognition, or motivation from Weber, alone or in view of Sun and Luo, to use iron-platinum particles out of the various suitable magnetic particles described, much less any need or motivation to additionally require a particular crystalline phase. Further, as recognized by the Examiner "... nowhere does 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the FePt nanoparticles commonly fabricated using annealing temperature over 400°C and silica and would result in an L10 (fcc) interior crystalline phase. The person of ordinary skill in the art would have been motivated to make those modifications, because this is one common annealing method of making FePt alloy nanoparticles and the fct is more stable and magnetically stronger, and reasonably would have expected success because SUN teaches using FePt alloy nanoparticles in biomedicine and WEBER teaches using magnetic field on the FePt nanoparticles.
	Applicant argues that the Inventor's of the instant application noted that there was no recognition in the art for a need to use particles which could permanently hold a magnetic moment (see Specification, page 3, lines 14-19). This recognition lead to the development of materials containing the claimed magnetizable particles which could become permanently magnetic and were essential in order to be able to efficiently attract, capture, and/or retain magnetically labeled cells in vivo, especially for repeated administrations of such cells. When magnetized, the iron-platinum particles of the material 
	The Examiner finds this argument unpersuasive, because these are intended use, wherein Applicant’s claims are directed to a composition. Additionally, SUN teaches the FePt with L10 interior crystalline phase is more stable and useful for practical applications in biomedicine.
	



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618